Citation Nr: 0024239	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1961 to February 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1993 RO rating decision that denied service 
connection for SLE.  In June 1996, the Board remanded the 
case to the RO for additional development.



FINDING OF FACT

The veteran does not have SLE.


CONCLUSION OF LAW

SLE was not incurred in or aggravated by active service; nor 
may this disease be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from March 1961 to February 
1965.

Service medical records show that the veteran was 
hospitalized from January to February 1964.  She gave a 
history of fatigue for about 6 weeks and of coughing 2 or 3 
times during this period.  No significant abnormalities were 
found during this hospitalization.  The diagnosis was acute 
bronchitis, organism unknown.  The physician noted that the 
veteran had demonstrated an unusual number of infections, 
occurring in spots recently, but unless her gamma globulins 
were low, he could not account for this.  He noted lupus 
erythematous as an outside possibility.  The service medical 
records, including the report of the veteran's medical 
examination for separation from service in January 1965 do 
not show the presence of SLE.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1960's, 
1970's, 1980's, and 1990's.  These records do not show a 
history of SLE until the 1990's.  The more salient medical 
reports with regard to the veteran's claim will be discussed 
in the following paragraphs.

The veteran underwent a VA medical examination in March 1993.  
She gave a history of SLE in service.  The diagnoses included 
history of SLE.

The veteran testified before the undersigned in September 
1995.  She gave a history of SLE that had its onset in 
service and that was first diagnosed after service around 
1981.  She stated that she was unsure of the exact diagnosis 
of her disease.

A private medical report dated in November 1996 shows 
impressions of familial spastic paraparesis, resolved 
hypertension, and history of SLE with negative ANA and no 
current active disease.

The veteran underwent a VA medical examination in June 1997 
pursuant to a remand of the case to the RO in order to 
determine whether she had SLE and, if she did, to obtain an 
opinion as to the likely etiology of this disease.  The 
examiner found that the only clinical criteria the veteran 
had for evidence of SLE was bilateral arthralgias, but these 
bilateral arthralgias could be secondary to osteoarthritis.  
There was no laboratory evidence of SLE and the examiner 
concluded that the veteran did not have this disease.

The Board finds that the veteran has presented some evidence 
of SLE and that her claim for service connection for this 
disease is plausible.  Hence, the claim is well grounded.  
The Board also finds that all relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where SLE becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A review of the evidence shows that SLE was suspected during 
the veteran's January to February 1964 hospitalization in 
service, but this was only a suspicion by the treating 
physician.  The service medical records do not contain 
clinical findings to support the diagnosis of SLE.  The post-
service medical records note a history of SLE, but this 
history is essentially unenhanced medical information 
recorded by physicians and not competent medical evidence to 
demonstrate the presence of SLE.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The veteran testified before the undersigned in 1995 to the 
effect that she had SLE that had its onset in service.  
Subsequently, her case was remanded to the RO in order to 
have her undergo a VA medical examination to determine 
whether she had this disease.  In June 1997, she underwent 
the requested examination.  The clinical findings at this 
examination, including laboratory findings that were negative 
for SLE, did not indicate the presence of SLE and the 
examining physician concluded that the veteran did not have 
this disease.

After consideration of all the evidence, the Board finds that 
it does not show the presence of SLE.  Since the claimed 
disability is not demonstrated, service connection may not be 
granted for this condition.  The preponderance of the 
evidence is against the claim for service connection for SLE, 
and the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for SLE, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is advised that she may reopen the claim for 
service connection for SLE or submit a claim for service 
connection for any other disease at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report showing 
the presence of the claimed disease with an opinion linking 
it to an incident of service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

Service connection for SLE is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

